Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 	Claims 10, 12-14, and 16-20 are pending.  
Response to Amendment
The previous rejection of claims 1-4, 10, 12-14, and 16-20 under pre-AIA  35 U.S. C. 103(a) as being unpatentable over Uchida et al. (US2005/0221195) in view of Yazami et al. (US2010/0021800) or Offenbacher et al (US 2002/0005352), and further in view of Cavara et al. (HELVETICA CHIMICA ACTA - Vol. 69 (1986)) is withdrawn in view of applicant's amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 10, 12-14, and 16-20 are rejected under pre-AIA  35 U.S. C. 103(a) as being unpatentable over Uchida et al. (US2005/0221195, hereinafter Uchida) in view of Yazami et al. (US2010/0021800, hereinafter Yazami) or Offenbacher et al (US 2002/0005352, hereinafter Offenbacher), and further in view of Wang et al. (J. Phys. Org. Chem. 2010, 23 75–83, hereinafter Wang).

Regarding claim 12, Uchida discloses a content of all the additive in the electrolytic solution was 1 wt % (para 0083). Offenbacher discloses the concentration of the mediator corresponded to the saturation concentration in the electrolyte up to 3 mmol/l (para 0049).
Regarding claim 13, Uchida discloses the lithium salt includes LiPF6, LiPF4, LiAsF6, LiCF3SO3, and LiCIO4 (para 0022).
Regarding claim 14, Uchida discloses the non-aqueous organic solvent includes a carbonate solvent, an ester solvent, an ether solvent, and sulfolane solvents (para 0021).
Regarding claim 16, the prior art does not disclose the battery comprising a film disposed between the cathode and the electrolyte, wherein the film is derived from at least a part of the additive composition. However, according to the specification of the present invention, "Oxidation potentials of the first compound and the second compound are lower than an oxidation potential of a nonaqueous organic solvent of the electrolyte, for example, by 3 Volts ("V") or greater. This is attributed to two or more 5-membered rings linked by double bonds in the first compound and second compound.  Accordingly, when a lithium secondary battery using the electrolyte including the first compound and/or the second compound is operated, the first compound and/or the second compound may be oxidized and/or decomposed at a higher rate than the nonaqueous organic solvent, thus resulting in a stable thin film on a surface of an electrode (for example, cathode) of the lithium secondary battery." See para 0098.  Because Wang discloses the same compound that is set forth by applicant, therefore, it is reasonably expected that when the lithium secondary battery using the electrolyte including said compound is operated, said compound will be oxidized and/or decomposed at a higher rate than the nonaqueous organic solvent, thus resulting in a film disposed between the cathode and the electrolyte.

Regarding claim 18, Uchida discloses the cathode active material comprises LixMI1-xO2, MI represents one or more of transition metals, and in particular, preferably include at least one of cobalt (Co), nickel, manganese (Mn), and iron (Fe), 0.05<x<1.10 (para 0060).
Regarding claim 19, Uchida discloses the anode active material comprises at least one of a material selected from vanadium oxide, lithium vanadium oxide. Si, SiOx (where 0<x<2 ), a Si-Y alloy (where Y is Mg, Ca, Sr, Ba, Ra, Sc, Y, Ti, Zr, Hf, Rf, V, Nb, Ta, Db, Cr, Mo, W, Sg, To, Re, Bh, Fe, Pb, Ru, Os, FIs, Rh, Ir, Pd, Pt, Cu, Ag, Au, Zn, Cd, B, Al, Ga, Sn, In, Ti, Ge, P, As, Sb, Bi, S, Se, Te, Po, or a combination thereof), and graphite (para 0062 and 0066).
Regarding claim 20, Uchida discloses the battery further comprising a separator disposed between the cathode and the anode, wherein the separator electrically insulates the cathode from the anode (para 0067).
Response to Arguments
Applicant’s arguments filed 1/13/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
3/25/2021